Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (U.S. Publication No. 2010/0328160).
Claim 1:  Hsu (figs. 8A and 8B) discloses a multi-band antenna comprising: 2a first substrate (802B); 3a first annular ring (800B) on the first substrate; 4a second substrate (802A) in the second substrate; and 5a second patch (800A) located in a center of the first annular ring and on the second 6substrate.  
Hsu fails to disclose wherein the first substrate and annular ring are configured for S-band operation, and wherein the second substrate and patch are configured for X-band operation.  However, official notice is taken that it was well known to the person of ordinary skill to scale antennas for operation in a desired frequency bands.  It would have been obvious to one of ordinary skill in the art to have modified the invention of Hsu as recited by the claim in order to operate the antenna in S-band and X-band applications.
Claim 2:  The modified invention of Hsu discloses 1Hsu discloses wherein the S-band annular ring comprises a first 2upper surface, wherein the X-band patch comprises a second upper surface, and wherein the 3first upper surface is planar with the second upper surface (fig. 8A).  

Claim 7:  The modified invention of Hsu discloses comprising a ground plane (806, fig. 8A) adjacent to the S-band 2substrate and the X-band substrate.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. in view of Zaghloul et al. (U.S. Patent No. 8,350,771).
1Claims 4-6:  Hsu discloses comprising S-band feed pins positioned along 2first adjoining edges of the S-band annular ring; and comprising X-band feed pins positioned along 2second adjoining edges of the X-band patch; and discloses wherein the S-band feed pins and the X-band feed ARL 18-2521pins are orthogonally positioned with respect to each other.  However, Zaghloul (fig. 4) discloses a means of providing dual-polarization comprising feed pins (42) positioned along 2first adjoining edges of the annular ring; and comprising feed pins (38) positioned along 2second adjoining edges of the; and discloses wherein the all feed pins are orthogonally positioned with respect to each other (fig. 4). The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the dual-polarization means of the antenna of Hsu with that taught by Zaghloul in order to have provided the predictable result of dual-polarization.
Response to Arguments
Applicant's Remarks filed January 13, 2022 are not found persuasive. Applicant's arguments are similar to those presented on June 30, 2021, and do not overcome the Final rejection for the same reasons provided therein and reproduced below.
In the remarks, on pages 1 and 2, Applicant asserts that the use of official notice to support an obvious rejection is conclusory and unsupported and, therefore, improper.  The Examiner respectfully disagrees with Applicant. 
In response, MPEP 2144.03 permits the use of such official notice in certain circumstances where appropriate and provides guidance to assist examiners in determining when it is appropriate to take official notice of facts without supporting documentary evidence or to rely on common knowledge in the art in making a rejection, and if such official notice is taken, what evidence is necessary to support the examiner’s conclusion of common knowledge in the art. 
In the instant case, official notice was taken that it was well known to the person of ordinary skill to scale antennas for operation in a desired frequency bands. This fact is fundamental to the operation of antennas and thus falls in line with the guidance given the MPEP. To support this, "The ARRL Antenna Book", The American Radio Relay League, 1988, pp2-24 to 2-25 provides a detailed explanation on antenna frequency scaling. 
The use of official notice in this case was indeed proper and thus the rejection is maintained.
  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/Primary Examiner, Art Unit 2845